 


114 HR 2312 IH: To amend the Wild and Scenic Rivers Act to authorize the Secretary of Agriculture to maintain or replace certain facilities and structures for commercial recreation services at Smith Gulch in Idaho, and for other purposes.
U.S. House of Representatives
2015-05-13
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I 
114th CONGRESS
1st Session
H. R. 2312 
IN THE HOUSE OF REPRESENTATIVES 
 
May 13, 2015 
Mr. Simpson introduced the following bill; which was referred to the Committee on Natural Resources
 
A BILL 
To amend the Wild and Scenic Rivers Act to authorize the Secretary of Agriculture to maintain or replace certain facilities and structures for commercial recreation services at Smith Gulch in Idaho, and for other purposes. 
 
 
1.Maintenance or replacement of facilities and structures at Smith GulchSection 3(a)(24)(D) of the Wild and Scenic Rivers Act (16 U.S.C. 1274(a)(24)(D)) is amended by adding at the end the following:  The Secretary shall also authorize or continue to authorize maintenance or replacement of facilities and structures listed in this subparagraph for commercial recreation services at Smith Gulch whose location is defined above. The facilities and structures referred to in this subparagraph are—
(i)motorized landscaping equipment, such as lawnmowers and weed trimmers; (ii)chainsaws;
(iii)gasoline-powered electrical generators and associated electrical transmission facilities; (iv)hydroelectric generators and associated electrical transmission facilities;
(v)gasoline-powered water pumps for fire suppression; (vi)transition from propane to electrical lighting;
(vii)solar energy systems; and (viii)6-volt or 12-volt battery banks for power storage.. 
 
